      Case 4:19-cv-00405-DPM Document 21 Filed 09/29/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

ALBERT RODRIGUEZ, Individually
and on Behalf of All Others Similarly Situated               PLAINTIFF


v.                       No. 4:19-cv-405-DPM

SUPERIOR REAL EST ATE
SOLUTIONS, LLC and ALVIN FRANKS, JR.                     DEFENDANTS

                                ORDER
     Three people have opted into the group. There is thus no need for
a collective action. The collective is decertified; and the Court directs
the Clerk to add Tristan Dukes, Anthony Owen, and Francisco
Alvarenga as named plaintiffs represented by the Sanford Law Firm.
An Amended Final Scheduling Order with pretrial deadlines will issue.
     So Ordered.


                                                   v'
                                  D.P. Marshall Jr.
                                  United States District Judge
